Exhibit 10.31

LONG-TERM RESTRICTED STOCK UNIT GRANT

FISCAL YEARS 2007-2009

Highlights

This booklet explains the plan provisions of the Sara Lee Corporation Long-Term
Restricted Stock Unit (LTRSU) grant covering fiscal years 2007 through 2009
(“Service Period”) with the restricted stock units (“RSUs”) vesting 100% on
August 31, 2009 the “Vesting Date”. The following pages provide detailed
information relating to the grant of RSUs that you have received under the Plan.

The key features of this Plan are summarized below. In some countries other than
the United States, variations in Plan design and rules may occur in order to
comply with local laws and tax provisions.

Purpose

The LTRSU program is a significant component of Sara Lee’s executive
compensation program. It enhances the competitiveness of Sara Lee’s total
executive compensation package and facilitates the attraction and retention of
highly qualified executives.

Restricted Stock Units

LTRSU awards are authorized under the Sara Lee Corporation 1998 Long-Term
Incentive Stock Plan (“Stock Plan”). LTRSU awards are initially granted as RSUs
at the beginning of the Service Period. On the Vesting Date, all of the RSUs
that are earned will be converted to shares of Sara Lee common stock. Dividend
equivalents that are payable on RSUs during the vesting periods are accrued on
your behalf.

The release of RSUs on the Vesting Date is contingent upon your continued active
employment by the Corporation until the Vesting Date, which is August 31, 2009.

SLC may substitute or offer alternative forms of incentive compensation in the
event it either determines that tax or legal regulations in some countries
outside the United States provide more favorable treatment for these alternative
forms of incentive compensation or as a voluntary alternative to RSUs.

 

  •   Individual RSU awards are approved on August 31, 2006 and January 25,
2007. Based upon your continued active service through the Vesting Date the RSUs
are converted to actual shares of Sara Lee stock, on a one-for-one basis, and
issued in your name.

 

  •   You do not have voting rights on RSUs until the RSUs are converted to
actual shares.

Dividend Equivalents

During the Service Period, dividend equivalents that are payable on the RSUs
will be accrued on your behalf. These dividend equivalents are paid to you in
cash after the RSUs have vested. At the Corporation’s discretion, the dividend
equivalents may be applied toward a Participant’s tax withholding obligations.

Award Grant Notice

Each Participant will receive a Restricted Stock Unit Grant Notice and Agreement
(“Grant Notice”) specifying the number of RSUs that have been granted, and
certain terms and conditions applicable to the grant. The Grant Notice should be
retained by the Participant along with other important legal documents. The
Grant Notice will be distributed electronically through the Participant’s
E*Trade account. Participants must go into the E*Trade account and accept their
grants on-line. Instructions will be provided at the appropriate time. Sara Lee
may from time to time modify the grant acceptance process and will notify
participants of any changes.



--------------------------------------------------------------------------------

Tax Consequences

United States

Under current United States tax law, a Participant receives no taxable income
from the RSUs when initially granted, or from accrued dividend equivalents. The
Vesting Date is the date when the taxable event occurs, except to the extent a
Participant paid in the U.S. and subject to U.S. taxation has elected to defer
eligible distributions of the shares until a later date (“Deferred Vesting
Date”). The market value of SLC common stock on the Vesting Date or the Deferred
Vesting Date, as the case may be, will determine the amount of taxable income.
When the number of shares actually earned has been determined, the market value
of the shares on the Vesting Date or the Deferred Vesting Date, as well as the
proportionate dividend equivalents are considered taxable income to the
Participant. This amount is then subject to any applicable federal, state and
local withholding. Amounts necessary to settle the tax-withholding obligation
will be withheld from the accrued dividend equivalents and/or shares otherwise
to be distributed to the Participant.

Countries other than the United States

Tax laws vary significantly from country to country, so professional advice
should be obtained from appropriate counsel concerning the tax consequences of
this grant. In most cases, Participants incur no taxable income from RSUs when
initially awarded, or on the accrued dividend equivalents, until the Vesting
Date. When the shares are earned, both the market value of the shares on the
Vesting Date as well as the dividends distributed are typically considered
income. For Participants residing outside the U.S. and not subject to U.S. tax
laws, tax withholding for certain countries may be required and will be taken by
Sara Lee Corporation in the U.S. Each Participant is responsible for compliance
with the relevant legal and tax regulations in his or her tax jurisdiction.

Impact on Other Benefits

Any shares or dividend equivalents ultimately earned under this LTRSU grant are
not considered compensation for purposes of any retirement plan, severance
arrangement or other benefit plans in which a Participant currently participates
or may become eligible to participate in at a later date.

Stock Ownership Compliance

These RSUs will count towards the Corporation’s stock ownership guidelines
during the Service Period.

Forfeiture

Notwithstanding anything contained in this document to the contrary, if the
Participant engage in any activity inimical, contrary or harmful to the
interests of the Company, including but not limited to: (1) competing, directly
or indirectly (either as owner, employee or agent), with any of the businesses
of the Company, (2) violating any Company policies, (3) soliciting any present
or future employees or customers of the Company to terminate such employment or
business relationship(s) with the Company, (4) disclosing or misusing any
confidential information regarding the Company, or (5) participating in any
activity not approved by the Board of Directors which could reasonably be
foreseen as contributing to or resulting in a Change of Control of the Company
(as defined in the Plan) (such activities to be collectively referred to as
“wrongful conduct”), then (i) this RSU award, to the extent it remains
restricted, shall terminate automatically on the date on which the participant
first engaged in such wrongful conduct and (ii) if the misconduct occurred
within 6 months following the Vesting Date, the participant shall pay to the
Company in cash any financial gain the participant realized from the vesting of
the RSUs. For purposes of this section, financial gain shall equal, the
difference between the fair market value of the Common Stock on the Vesting
Date, multiplied by the number of RSUs pursuant to the vesting (without
reduction for any shares of Common Stock surrendered or attested to for tax
withholding purposes) reduced by any taxes paid in countries other than the
United States (which taxes are not

 

2



--------------------------------------------------------------------------------

otherwise eligible for refund from the taxing authorities). By accepting this
RSU grant, the Participant consent to and authorize the Sara Lee Companies to
deduct from any amounts payable by the Sara Lee Companies to the Participant,
any amounts the Participant owes to Sara Lee under this section. This right of
set-off is in addition to any other remedies Sara Lee may have against the
Participant for the wrongful conduct.

Administrative Guidelines

The following guidelines apply to the FY07-09 LTRSU grant. Additional
Administrative Guidelines may be adopted, as needed, during the Service Period
for the efficient administration of the Plan.

 

  •   The Compensation and Employee Benefit Committee (“Committee”) is
responsible for administering the Plan and has full power and authority to
interpret the Plan and to adopt rules, regulations and guidelines for
administering the Plan, as it deems necessary.

 

  •   The Committee functions as the Plan Administrator and its decisions are
binding on all Participants.

 

  •   The Committee reserves the right, in its absolute discretion, to make
further adjustments in awards granted to any Participant prior to the release of
those RSUs.

 

  •   The Committee may, as it deems appropriate, delegate some or all of its
power to the Chief Executive Officer of Sara Lee Corporation. However, the
Committee may not delegate its power concerning the grant, timing, pricing or
amount of an award to any person who is a corporate officer or Key Executive.

 

  •   The Committee will approve the awards at the time they are granted for all
Corporate Officers and Key Executives. The RSUs to be distributed along with the
related dividend equivalents will be distributed as soon as practicable after
the Vesting Date.

 

  •   Awards may be made to new Participants during the first year of the
Service Period. The number of RSUs awarded may be adjusted to reflect that the
executive is not a Participant for the entire Service Period.

 

  •   Awards may also be made to Participants who change positions during the
first year of the Service Period, if such a change would have resulted in the
Participant qualifying for an increased level of award.

 

  •   In the event of death or permanent and total disability (as defined under
the appropriate disability benefit plan if applicable) the RSUs immediately vest
and will be distributed to the estate or Participant as soon as practicable
after that event date.

 

  •   In the case of a Participant attaining age 55 or older and having at least
10 years of service with the Corporation when a Participant’s employment
terminates or attaining age 65, regardless of service, the RSUs will continue to
vest under the normal vesting schedule (no pro-ration) and payout will occur at
the normal payout time.

 

  •   A Participant who resigns or is terminated for cause during the Service
Period generally forfeits the rights to all RSUs and any accrued dividend
equivalents. Exceptions to this rule must be approved by the Chief Executive
Officer of Sara Lee Corporation.

 

  •   A Participant who is involuntarily terminated and receives severance from
the Company is eligible for a pro-rated distribution of shares and any accrued
dividend equivalents. Active service as well as the severance period will be
used to determine the pro-ration and payout will occur at the normal payout
time.

 

  •  

In the event of a sale, closing, spin-off or other disposition of the
Participant’s business unit, resulting in the termination of the Participant’s
employment with the Company, the Participant will be eligible

 

3



--------------------------------------------------------------------------------

for a full distribution of shares and any accrued dividend equivalents. The
shares will be distributed as soon as practicable after the event.

 

  •   Should a change in control occur (as defined in the Stock Plan), the
Committee will decide what effect, if any, this should have on the awards which
are outstanding under this Plan.

 

  •   If any statement in this Plan Description or any oral representation
differs from the Stock Plan, the Stock Plan document prevails. The Stock Plan
Grant Notice and Plan Descriptions collectively comprise all terms and
conditions applicable to the FY07-09 LTRSU grant.

 

  •   Any stock dividend, stock split, combination or exchange of securities,
merger, consolidation, recapitalization, spin-off or other distribution of any
or all of the assets of the Company will be handled as provided for in the Stock
Plan.

 

  •   Nothing in the LTRSU grant shall confer on a Participant any right to
continue in the employ of SLC or in any way affect SLC’s right to terminate the
Participant’s employment in accordance with applicable laws.

 

4



--------------------------------------------------------------------------------

Appendix I

 

   FY07-09 LTRSU  

Definitions

 

a) The Committee means the Compensation and Employee Benefits Committee of the
Sara Lee Corporation Board of Directors.

 

b) Award Date means the date upon which the Committee approved the awards under
this Plan. In this case the Award Date can mean August 31, 2006 or January 25,
2007, unless an alternate date was required for tax and/or legal reasons in
locations outside the United States.

 

c) Company, Corporation or SLC means Sara Lee Corporation or any entity that is
directly or indirectly controlled by Sara Lee Corporation, and its subsidiaries.

 

d) Deferred Vesting Date means the Distribution Date specified under the Sara
Lee Corporation Executive Deferred Compensation Plan, in the event the
Participant elected to defer his or her LTRSU award.

 

e) Dividend Equivalents has the same meaning as in the Stock Plan.

 

f) E*Trade is Sara Lee Corporation’s executive equity outsourcing vendor.

 

g) Grant Notice means the electronic document provided to each Participant
evidencing the number of restricted stock units awarded, Vesting Dates and the
basic terms and conditions of the award.

 

h) Key Executive means an employee whose salary, when expressed in U.S. dollars,
is above the midpoint of salary grade 39.

 

i) Participant means an executive of the company who has been determined to be
an eligible Participant and who has received a Grant Notice specifying the basic
terms of participation in this Plan.

 

j) Restricted Stock Units (“RSUs”) has the same meaning as “stock awards” as
that term is used in the Stock Plan.

 

k) Service Period is the three-year period of August 31, 2006 through and
including August 31, 2009.

 

l) Stock Plan means the Sara Lee Corporation 1998 Long-Term Incentive Stock Plan
or its successor plan or plans.

 

m) Total Disability is defined in the Key Executive Long-Term Disability Plan of
SLC.

 

n) Vesting Date means August 31, 2009.

 

5